Citation Nr: 0102051	
Decision Date: 01/25/01    Archive Date: 01/31/01	

DOCKET NO.  99-20 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to July 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which granted the veteran 
service connection for PTSD and rated this disorder as 30 
percent disabling.  During the course of the veteran's appeal 
the disability evaluation for the veteran's PTSD was 
increased from 30 percent to 70 percent disabling, effective 
from March 1998.

A July 2000 rating decision granted a total disability rating 
for compensation purposes based on individual 
unemployability, effective from April 1999.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected PTSD which he maintains is more disabling 
than currently evaluated.

A preliminary review of the veteran's claims file reveals 
that the veteran was awarded Social Security Administration 
disability benefits beginning in November 1998.  The United 
States Court of Appeals for Veterans Claims (Court) in Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) mandated that VA must 
obtain a Social Security decision granting disability 
benefits and the medical records upon which such a decision 
was based when VA has knowledge of the existence of such 
records.  In this case, the Social Security Administration 
awarded the veteran Social Security disability benefits from 
November 1998, and the records underlying that decision have 
not been associated with the veteran's claims file and must 
be obtained prior to a decision in this case.

Furthermore statements on file from the Raleigh Vet Center 
and a VA physician at the Durham VA Medical Center relate 
that the veteran is followed on a regular basis at the Durham 
medical facility PTSD clinic and has been for a number of 
years.  VA outpatient treatment records currently on file 
show only evaluation and treatment provided the veteran in 
August 1999 and March 2000 for his service-connected PTSD at 
this clinic.  Additional records pertaining to the veteran's 
treatment, to include records of his participation in group 
therapy, if any, must be obtained for association with his 
claims file.

The Board notes that there has been a significant change in 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), which held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of entitlement and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Section 7, subpart (a), 114 Stat. 2096, __ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, Sections 3-4, 114 Stat. 2096, __ (2000) (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 
and 5107).  In addition, because the VA regional office has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board would 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (Published at 57 Fed. Reg. 49, 747 (1992)).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service-connected PTSD so that records, 
not already contained in the claims 
folder, may be obtained.  After securing 
any necessary releases, the RO should 
request any previously unobtained medical 
records, to include the records of his 
evaluation and treatment at the VA 
Medical Center Durham, North Carolina, 
PTSD Clinic since 1997, for association 
with the claims file.

2.  The RO should contact the Social 
Security Administration and request a 
copy of any formal decision made relative 
to the veteran's claim for benefits with 
that agency, together with photocopies of 
all medical records used in making that 
determination.  All records obtained 
should be associated with the claims 
file.

3.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and severity of his 
service-connected PTSD.  It is imperative 
that the examiner review the claims file 
prior to the examination.  Psychological 
testing should be performed if deemed 
necessary.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
occupational and social adaptability, and 
report the findings consisting with the 
new regulatory criteria for psychiatric 
disabilities.  A Global Assessment of 
Functioning (GAF) should be provided, and 
the examiner should explain the meaning 
of any score.

4.  Upon completion of the requested 
development of the record and after 
assuring full compliance with the VCAA, 
the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


